Citation Nr: 0423457	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  98-01 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral 
knee disability.

2.  Entitlement to service connection for a chronic low back 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel
INTRODUCTION

The veteran had active military service from April 1966 to 
March 1968.

This matter is on appeal to the Board of veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

The veteran appeared for a Board hearing at the RO in July 
1999.  The case was remanded to the RO by Board for further 
development in September 1999.  In August 2003, the Board 
remanded the case to afford the veteran an opportunity for 
another hearing before a member of the Board because the 
Board member before whom he had appeared in July 1999 was no 
longer employed at the Board.  The veteran appeared for 
another Board hearing at the RO in November 2003.

The veteran's correspondence of June 2004 that was recently 
forwarded to the Board referred to matters of service 
connection for post-traumatic stress disorder (PTSD) and 
hypertension.  Since the veteran did not appeal a Board 
decision in September 1999 that denied service connection for 
hypertension or a RO decision in January 1998 that denied 
service connection for PTSD, he should direct a new claim for 
either disability, if that is his intention, to the RO.  
Neither issue is properly before the Board at this time.  

The issue of service connection for a chronic low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Neither a left nor a right knee disorder preexisted 
active service.

2.  The current disability of the left and right knees is 
status post bilateral total knee replacements due to 
degenerative arthritis of the knees.
3.  Degenerative arthritis of the knees, resulting in 
bilateral total knee replacements in 1996, is not the result 
of a disease or injury to the knees, if any, incurred in 
active service.

4.  Degenerative arthritis of the knees did not manifest 
itself within a year following service separation in March 
1968.


CONCLUSION OF LAW

A chronic bilateral knee disorder was not incurred or 
aggravated in active service and may not be presumed under 
the law to have been incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1112(a) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
However, because the VCAA was enacted after the initial 
adjudication of this claim by the RO (the "AOJ" in this 
case), it was impossible to provide notice of the VCAA prior 
to the initial adjudication in this case.  Nevertheless, the 
RO did provide the appellant with notice of the VCAA in 
January 2003 when it readjudicated her claims in a 
supplemental statement of the case, and the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

First, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on January 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
VA satisfied the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete his claims through the 
correspondence issued in January 2003 that consisted of a 
VCAA notice letter and a supplemental statement of the case 
which collectively substantially complied with the enhanced 
development notice.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Earlier correspondence 
from the RO in March 2002, the Board decision and remand 
order in September 1999, the September 1997 rating decision, 
the November 1997 statement of the case, collectively, 
advised him of the type of evidence lacking to demonstrate 
entitlement to the benefit sought.  Thus VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  In addition, after the 
2003 Board hearing, the record remained open to allow for the 
submission of additional evidence discussed at the hearing.  
None was received within the 60-day period allotted or since.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

Second, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the veteran was informed of the evidence that 
was needed to substantiate his claim.  For example, the 
Board's September 1999 remand order makes clear that a 
medical opinion was needed regarding the etiology of 
currently diagnosed low back and knee disabilities.  With 
regard to whether he or VA would seek to provide that 
evidence, the Board ordered the RO to obtain the opinion in 
the remand order.  Therefore, the veteran was informed that 
VA would obtain this evidence for him.  Moreover, the Board 
noted in its remand order that at the July 1999 Travel Board 
hearing the veteran had identified various medical care 
providers who had treated him for his disabilities since 
service.  The remand makes clear to the veteran that this 
evidence also might be helpful in substantiating his claim, 
and the Board ordered the RO to assist him in obtaining this 
evidence.  In this regard, obtaining private records requires 
a combination of efforts on the parts of the RO and the 
veteran because the veteran must adequately identify the 
records being sought, provide names and addresses of 
caregivers, and submit appropriate release-of-information 
forms to allow the RO to assist in obtaining the records.  In 
this case, more private medical records were obtained and 
associated with the claims file after the Board's remand.  
Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that he was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims.  In 
this regard, VA has informed the veteran in the rating 
decisions, statement of the case, supplemental statements of 
the case, and the September 1999 Board decision and remand 
order, the reasons for the denial of his claims, and, in so 
doing, VA informed him of the evidence that was needed to 
substantiate those claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the appellant also has been 
satisfied in this case.  Service medical records as well as 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the appellant's claim.  
Disability determination records from the Social Security 
Administration (SSA) have been obtained, consisting of 
private medical records that had in part been previously 
obtained.  There is no indication there is any other 
probative evidence that is likely available but not as yet 
obtained concerning the issues on appeal.  In addition, the 
RO obtained a medical opinion regarding the nexus issues on 
appeal.  The examiner reviewed the available record and 
formulated the opinion in response to the specific questions 
posed.  Further, no assistance was requested pursuant to the 
Board's invitation to submit additional evidence after the 
2003 hearing.  Thus in light of the extensive development 
completed in this appeal and the likelihood that all possible 
avenues for relevant evidence have been explored, the Board 
concludes there is no further duty to assist.  Although the 
RO received complete SSA records after the 2002 VA 
examination, that information essentially duplicated much of 
the relevant evidence already on file and which the VA 
examiner had the opportunity to review.  Thus the Board 
concludes there has been substantial compliance with the 
Board remand regarding the conduct of the examination.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the appellant in this case.

In so concluding, the Board notes that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  It appears that he did not return any of the 
authorizations to obtain medical information that were 
included in a March 2002 letter from the RO that in substance 
responded to his inquiry a month earlier regarding what 
evidence was needed to support his claim.  In addition, his 
representative does not argue in the April 2003 presentation 
or at the recent Board hearing that any harm occurred through 
not precisely advising the veteran to submit any evidence he 
had in his possession or identify or assert that there exists 
a notice or assistance deficiency in the record based in 
section 3.159 requirements.  Cf. Janssen v. Principi, 15 Vet. 
App. 370, 377 (2001) (citing Williams v. Principi, 15 Vet. 
App. 189, 199 (2001) (en banc), Telex v. Principi, 15 Vet. 
App. 233, 240 (2001), and Maxson v. Principi, 15 Vet. App. 
241, 242 (2001) (per curiam order) (permitting waivers of 
consideration of the VCAA on appeal and noting that in Tellex 
and Maxson, a failure on the part of the represented parties 
to raise it was sufficient).  Review of the claim on appeal 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

II.  Claims For Service Connection:  Applicable Law

A.  Direct Service Connection

Service connection may be established on a "direct" basis 
for disability resulting from personal injury suffered or 
disease contracted in line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303, 3.304 (pertaining to requirements for "direct" 
service connection).  That an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

B.  Presumption Of Sound Condition

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 for 
conditions not noted at entrance to service, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, No. 02-7347, slip op. at 14 (Fed. Cir. June 1, 
2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established.  
Black's Law Dictionary 1067 (5th ed. 1979).  Thus, where the 
presumption of sound condition is rebutted, the veteran is 
not entitled to service-connected benefits because it has 
been shown that he was not sound at entrance and therefore 
that his disability pre-existed service.  See Wagner, No. 02-
7347, slip op. at 14.  However, where the presumption of 
sound condition at entrance to service cannot be rebutted, 
the assumption of the fact for which the presumption stands -
- that is, that the veteran was in sound condition at entry 
to service as to the disability for which he seeks service 
connection -- must be assumed as a matter of law.  
Accordingly, service connection may not be granted on the 
basis of aggravation of a preexisting disease or injury in 
such a case.  Rather, where the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim must be considered one for service incurrence or direct 
service connection.  See Wagner, No. 02-7347, slip op. at 10, 
13-14 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).  

C.  Service Connection Based On Aggravation
Of A Pre-existing Injury Or Disease

Service connection may be established for disability 
resulting from aggravation of a preexisting injury or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  If a preexisting 
disorder is noted upon entry into service, service connection 
may be granted based on aggravation during service of that 
disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Wagner, 
No. 02-7347, slip op. at 15.  In such a case, a presumption 
of aggravation arises where there is an increase of 
disability during service unless there is a specific finding 
that the increase is due to the natural progress of the 
disease.  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Id.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.  

D.  Presumption Of Service Connection For Certain Diseases

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that the disease manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

III.  Service Connection For A Chronic Bilateral Knee 
Disability

A.  Facts

Service medical records show no complaints or findings 
relevant to a right knee disorder.  The veteran indicated on 
the Report of Medical History on the August 1965 pre-
induction examination report that he had or had had a 
"trick" or locked knee.  The examiner noted specifically 
that the veteran complained of a left knee contusion in the 
past, and the examiner also noted with regard to this that 
there was "no sequelae".  On clinical evaluation, the 
examiner found normal lower extremities.  In December 1966, 
the veteran complained of his knees cracking and hurting 
which he previously noted only in the right knee and now 
noted in both.  On physical examination, there was no 
tenderness or swelling of the knees and there was full range 
of motion.  The treatment plan included medication, heating 
pads, exercises.  On the March 1968 separation examination 
report, the veteran checked "yes" for having or having had 
a "trick" or locked knee.  With regard to this, the 
examiner noted that the veteran specifically reported that 
the left knee gave away at times.  On clinical evaluation, 
the examiner found normal lower extremities.

A January 1993 report of examination from LCB, Jr., M.D., 
reflects that the veteran was involved in an automobile 
accident in December 1992.  The veteran provided a history of 
having struck his right knee under the dash and he complained 
of immediate ecchymosed and swelling.  The veteran reported 
that he had had some chronic left knee pain since his high 
school days but no right knee pain prior to the accident.  
Examination of the right knee showed significant valgus 
deformity.  X-rays of the right knee showed significant 
degenerative changes with medial joint space narrowing and 
two loose bodies present.  There was no evidence of any acute 
fracture.

A February 1993 Progress Note from Dr. B reflects that an MRI 
(magnetic resonance imaging) study of the right knee showed 
significant distortion of the knee including what appeared to 
be disruption of the meniscii as well as severe 
osteoarthritis and loose bodies.  Dr. B noted that eventually 
the veteran would need a total knee replacement.

A March 1994 report from MM, M.D., showed that he first 
started treating the veteran since October 1993.  He noted 
that a January 1993 MRI of the knee ordered by Dr. B in 
January 1993 showed osteoarthric changes in the right knee.  
Dr. M stated that he advised the veteran several times to go 
to Dr. B or any other orthopedic physician for follow-up on 
his knee pain but the veteran never went.  There were no 
pertinent findings regarding the etiology of disabilities of 
the knees.  

In an August 1994 orthopedic evaluation by FCW, M.D., the 
veteran provided a history of being involved in an auto 
accident in December 1992 in which he hit his right knee.  On 
examination, Dr. W noted significant varus posture of both 
knees.  X-rays of both knees showed complete destruction of 
the medial compartment of both knees with severe varus 
posture of both knees.  Dr. W stated that the veteran was in 
need of bilateral total knee replacements.  There were no 
pertinent findings regarding the etiology of disabilities of 
the knees.  

On a Comprehensive Clinical Evaluation, dated in June-July 
1994, by MB, Ph.D., a private clinical psychologist, Dr. B 
noted that he conducted an evaluation of the veteran to 
confirm the presence of emotional/psychological sequelae in 
conjunction with the veteran's pursuit of SSA disability 
benefits.  Dr. B noted the history of the veteran having 
sustained orthopedic injuries in a vehicular accident in 
December 1992.  The veteran reported having slammed his knees 
against the dash.  He stated that both knees were affected 
but the right knee was most affected.  The veteran reported 
that all efforts to relieve the pressure from his right knee 
had complicated a pre-existing left knee condition.  Dr. B 
noted that the veteran "identified pre-accident orthopedic 
left knee symptoms which, per the [veteran's] impression, 
were exacerbated by the 1992 accident."  Although Dr. B 
included in this report a history of the veteran's childhood, 
high school years, and military service, there is no history 
that knee symptoms pre-existed service or that they began in 
service.  

On a July 1995 report, JPS, M.D., a private physician, noted 
that the veteran presented with complaints of bilateral knee 
pain, the right more severe than the left.  The veteran 
stated that his left knee problems began many years ago and 
were significant prior to December 1992.  He reported that 
his right knee had been doing well until he was involved in a 
motor vehicle accident and his right knee got jammed up 
against the dashboard.  The veteran further stated that he 
did not remember hitting the dashboard but that the dashboard 
was cracked and so he figured that his knee must have hit it.  
Dr. S's assessment was bilateral varus deformities of both 
knees and significant osteoarthritis.  Dr. S stated the he 
thought that the veteran had had bilateral varus deformities 
of both knees for many years.  Dr. S further stated that he 
did not see any evidence that the veteran had ever had any 
acute fracture or injury to his knee which precipitated 
deterioration of the knee.

On a September 1995 report of GMH, a rehabilitation and 
vocational consultant, who met with the veteran and reviewed 
medical records of FCW, M.D.; MB, Ph.D.; MM, M.D.; and LCB, 
Jr., M.D., Mr. H noted the history of injury to both knees in 
the automobile accident of December 1992.  Mr. H noted that, 
when he asked the veteran about any previous medical 
difficulties, "he indicated that he injured his left knee 
when he was in the Army; however, he was able to work without 
any difficulties since being discharged from the Army.

The records obtained from SSA include a portion of a 
deposition, dated in November 1995, of R.M., M.D., in 
connection with the veteran's claim for SSA disability 
benefits.  Dr. M stated that he had evaluated the veteran in 
May 1992.  With regard to medical history, Dr. M noted that 
the veteran stated that the left knee had been the most 
symptomatic over the years.  Dr. M stated that the veteran 
remembered that he had some difficulty in high school when 
running.  Dr. M also stated that the veteran reported that he 
had had some difficulty when he was in the Army, that x-rays 
were taken at that time, but that he was told no definite 
pathology had been seen at that time.  Dr. M's diagnostic 
impression at the time of his evaluation in May 1992 was 
severe bilateral knee osteoarthritis which, he noted, was 
degenerative changes.  Dr. M stated that he thought that at 
sometime the veteran would probably have to have the knees 
replaces with a total knee arthroplasty.

On a September 1996 pre-admission report to the private 
hospital where the veteran underwent a total knee 
replacement, JPS, M.D., the private physician who had 
examined the veteran in the July 1995 report noted above, 
noted that the veteran provided a long history of bilateral 
knee pain.  Specifically, he stated that his left knee had 
been bothering him for several years and that he began having 
right knee pain after being involved in a motor vehicle 
accident.  He reported having been diagnosed with 
degenerative joint disease of both knees.  On examination, 
the examiner noted that the veteran had severe bilateral 
varus deformities of both knees, and the admitting diagnosis 
was degenerative joint disease knees bilaterally. 

The September 1996 operative report for the bilateral knee 
replacement contained no findings or history reported that 
were relevant to the etiology of the bilateral knee disorder.  
In a February 1997 report from MB, Ph.D., the private 
clinical psychologist, there were no findings or history 
reported that were relevant to the etiology of the bilateral 
knee disorder.

A June 1997 decision of an Administrative Law Judge for SSA 
reflected that the veteran had not worked since December 1991 
due in part to disability of the knees.  The decision 
reflected that the veteran had been diagnosed by R.M., M.D., 
with severe bilateral knee osteoarthritis in May 1992 and 
that total arthroplasty had been recommended.

On a June 1997 Medical Report of Examination or Treatment, a 
private physician, MNM, M.D., noted that knee pain was first 
treated or observed in October 1993.  The symptom was right 
knee pain.  Dr. M indicated that the diagnosis in October 
1993 was moderate to severe osteoarthritis of the right knee 
and that the prognosis if not corrected was not good.  

On an August 1997 VA General Medical examination report, the 
veteran provided a history of knee problems since high 
school.  He reported that he did not remember any specific 
trauma but stated that he played many sports and felt this 
probably was the origin of his problems.  He stated that the 
symptoms got worse in the service but again he did not 
remember any specific injury.  He had bilateral total knee 
replacements in September 1996.  He reported continuing 
problems with his knees.  Following examination, the 
diagnosis was status post bilateral total knee replacements.  
In an addendum, the examiner noted that veteran showed the 
examiner a October 1996  report of MB, the private clinical 
psychologist, which noted that the veteran's knee problems 
were apparently complicated and exacerbated as a result of a 
vehicular accident in December 1992.  

On an August 1997 VA Joints examination, the examiner noted 
that the veteran's chief complaint was bilateral total knee 
arthroplasy in September 1996 due to arthritis in his knees.  
Following examination, the assessment was status post 
bilateral total knee arthroplasty due to degenerative joint 
disease.

In a July 1999 report, MB, the private clinical psychologist, 
noted that the veteran had a lifelong history of knee 
complications that had required bilateral knee joint 
replacements, and MB indicated that the veteran had a chronic 
pain syndrome "associated with an orthopedic condition 
which, from medical history, preexisted his involvement in 
the Viet Nam crisis" and that "[t]he demands placed on him 
from a physical perspective during his involvement in the 
Viet Nam War has been identified as a major contributor to 
the deteriorating aspect of his orthopedic component."  

In a November 2001 report of HAH, M.D., Dr. H noted that the 
veteran provided a history of having ceased working in 1991 
in part because of severe pain in both knees.  The veteran 
stated that there was no one injury which caused pain in his 
knees.  His knees began hurting when he was young and several 
minor injuries increased the pain.  It became very painful 
for him to walk and his knees were bowing out.  He was 
diagnosed with severe arthritis and underwent a bilateral 
total knee replacement.  After examination and review of 
x-rays, Dr. H's impression was post op bilateral knee 
arthroplasty with degenerative arthritis in both knees with 
limitation of flexion of the knees to 90 degrees.

On an April 2002 VA Joints examination, the veteran reported 
a history of occasional problems with swelling and pain in 
his knees in the military service for which he had been seen 
by medics.  The examiner noted the history of knee injury in 
a car accident and that gradually the knee problems got worse 
and worse until in 1996 a total knee replacement was 
performed.  Following examination, the diagnosis was total 
knee arthroplasty both knees.  The examiner noted that he had 
reviewed the medical evidence in the claims file, including 
the service medical records, and noted the complaints of pain 
in the knees on one occasion in service.  The examiner stated 
that the knee replacement was done because of advanced 
degenerative arthritis of the knees.  The examiner stated 
that, although he noted the veteran's history of developing 
gradually more and more pains in his knees after discharge 
from service, it was not likely that the degenerative 
arthritis of the knees was related to service.  The examiner 
further stated that it was not possible to establish any 
connection between the degenerative arthritis of the knees 
resulting in total knee replacement and time spent in the 
service.  

B.  Analysis

The veteran indicated in his initial claim for service 
connection for knee problems in June 1997 and on his January 
1998 VA Form 9 substantive appeal that he was accepted into 
military service with these problems, that he injured the 
knees in 1966 in Vietnam, and that his military service 
aggravated the knee problems.  Thus, he raised a claim for 
service connection based on aggravation of pre-existing 
bilateral knee disorders.  At the hearing before the Board in 
November 2003, the veteran testified that he only had had 
problems with his left knee prior to service and not with his 
right knee.  See November 2003 Hearing Transcript at 3-4).  
1.  Service Connection Based On Aggravation Of Preexisting 
Knee Disability

Left knee.  The service medical records show that a history 
of left knee contusion in the past with no sequelae was noted 
on the induction medical examination in August 1965.  On 
clinical evaluation, the examiner found normal lower 
extremities.  The only evidence in this case as to the 
preexistence of a left knee disorder consists of the 
veteran's own statements, both in service and to various 
examiners beginning in the 1990s, that he had left knee 
problems prior to service.  History provided by the veteran 
of the preservice existence of conditions recorded at the 
time of the entrance examination does not, in itself, 
constitute a notation of a preexisting condition.  38 C.F.R. 
§§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  
Accordingly, given the examiner's clinical evaluation of 
normal lower extremities on entrance, the Board concludes 
that the presumption of soundness concerning a left knee 
disorder applies in this case.

Concerning this, the Board notes not only that the veteran's 
own history of left knee problems prior to service is 
insufficient to constitute a notation of a preexisting 
disability, but also that he provided a history of a left 
knee "contusion" and medical evidence shows that his 
current disability is a total left knee replacement secondary 
to degenerative arthritis.  Thus, the history of a contusion 
of the left knee at entrance is also not sufficient to 
constitute a notation of arthritis of the left knee, the 
disability for which the veteran seeks service connection.  
Thus, the Board reiterates that the presumption of sound 
condition concerning the left knee applies in this case 
because the presumption of soundness at entrance to service 
"attaches where there has been an induction examination in 
which the later complained-of disability was not detected."  
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); Crowe, 
7 Vet. App. at 245; Verdon v. Brown, 8 Vet. App. 529, 535 
(1996).  Given the examiner's clinical evaluation of normal 
lower extremities on entrance, a left knee disorder, to 
include degenerative arthritis, was not detected.

With regard to evidence to rebut the presumption, the Board 
concludes that the veteran's own statements providing a 
history of left knee problems prior to service, alone, do not 
constitute clear and unmistakable evidence that a left knee 
disorder existed prior to service.  In this regard, the Board 
notes that the knee condition for which the veteran seeks 
service connection is degenerative arthritis of the left knee 
resulting in total knee replacement.  The veteran's own 
statement of a pre-existing left knee problem does not 
constitute competent medical evidence of a chronic 
pre-service left knee condition to include arthritis.  Cf. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Such lay 
history, without any factual predicate in the record, might 
be sufficient under a lesser standard of proof to establish a 
pre-existing condition, but it is not sufficient to compel 
the conclusion that the veteran had a chronic pre-service 
left knee condition or and to meet the formidable burden of 
clear and unmistakable evidence to rebut the presumption of 
soundness.  See Vanerson, 12 Vet. App. at 261 (noting that 
the standard of proof for rebutting the presumption of 
soundness is not merely evidence that is cogent and 
compelling, i.e., a sufficient showing, but evidence is that 
is clear and unmistakable, i.e., undebatable); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993) (holding that the burden 
of proof was on the government to rebut the presumption of 
sound condition and stating that the burden of proof is a 
formidable one).

In addition, even where such lay history of pre-existing 
conditions is recorded by examiners in medical reports, those 
reports often do not meet the high evidentiary burden of 
clear and unmistakable evidence to rebut the presumption of 
soundness.  Miller v. West, 11 Vet. App. 345, 348 (1998) 
(holding that "[a] bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the presumption of soundness.").  In 
this case, although MB, the clinical psychologist, provided 
an opinion in July 1999 that the veteran had an orthopedic 
condition which preexisted his service in Vietnam, MB 
acknowledged that his opinion was based on history provided 
by the veteran.  There was no indication that he had reviewed 
any medical records.  

Moreover, in the 1994 Comprehensive Clinical Assessment, MB 
did not attribute the veteran's orthopedic symptoms to any 
injury prior to or during military service but rather 
attributed them to a vehicular accident in December 1992.  
Although MB noted a history of "pre-accident" (meaning the 
vehicular accident in December 1992) orthopedic left knee 
symptoms, there is no indication in the 1994 report that the 
left knee symptoms pre-existed service or that they began in 
service despite MB's inclusion in the report of a history of 
the veteran's childhood, high school years, and military 
service.  Thus, MB's 1999 opinion is inconsistent with his 
1994 findings and indicates that the veteran only provided a 
history of preexisting and in-service knee problems to MB in 
1999, after filing his claim for service connection with VA 
in 1997.  Cf. Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (noting that, although interest in the outcome of a 
proceeding does not affect the competency to testify, it may 
affect the credibility of testimony).  Finally, because MB is 
not a medical doctor, his opinion on the etiology of an 
orthopedic condition is not competent medical evidence.  
Accordingly, it cannot meet the high evidentiary burden of 
clear and unmistakable evidence to rebut the presumption of 
soundness. 

For these reasons, the Board concludes that the evidence 
discussed above, in its entirety, is insufficient to meet 
even the first part of the two-part test to rebut the 
presumption of soundness - i.e., clear and unmistakable 
evidence that a left knee disorder existed prior to service - 
and that therefore the presumption is not rebutted.  See 
Miller, 11 Vet. App. at 348; Vanerson, 12 Vet. App. at 261; 
Kinnaman, 4 Vet. App. at 27.  Therefore, the Board finds, as 
a matter of a law, that a left knee disorder did not exist 
prior to service.  38 U.S.C.A. § 1111; VAOPGCPREC 03-2003.  
Accordingly, the claim for service connection for a left knee 
disorder based on aggravation is converted into a claim for 
service connection based on service incurrence.  See Wagner, 
No. 02-7347, slip op. at 10, 13-14.

Right knee.  With regard to the right knee, the Board notes 
that there were no complaints or findings relevant to a right 
knee disorder at entrance to service.  Moreover, the 
veteran's statements are conflicting as to whether he is even 
claiming service connection for a right knee disorder based 
on aggravation in service because, although he indicated on 
his June 1997 application for service connection that he 
entered service with problems in both knees, he made 
statements later, to examiners and at the November 2003 Board 
hearing, that he had no right knee disorder prior to service.  
Thus, because a right knee condition was not noted at 
entrance, the presumption of sound condition of the right 
knee applies in this case.  38 U.S.C.A. § 1111.  Moreover, 
given that there is no evidence of record other than the 
veteran's own conflicting statements relevant to a right knee 
disorder preexisting service, the Board further concludes 
that there is no clear and unmistakable evidence in this case 
to rebut the presumption of sound condition of the right knee 
because conflicting lay statements about a disorder's origin 
cannot meet the high evidentiary burden of clear and 
unmistakable evidence which requires a factual finding that 
is undebatable.  Vanerson, 12 Vet. App. at 261; Kinnaman, 4 
Vet. App. at 27.  Accordingly, because the presumption cannot 
be rebutted, the claim for service connection for a right 
knee disorder must be considered based on service incurrence.  
See Wagner, No. 02-7347, slip op. at 10, 13-14.

2.  Direct Service Connection For A Chronic Bilateral Knee 
Disability

For the following reasons, the Board concludes that the 
preponderance of the evidence in this case is against a claim 
that degenerative arthritis of the knees resulting in total 
knee replacement was incurred in active service.  First, the 
Board notes that the service medical records contain little 
evidence of knee complaints in service and no evidence of a 
chronic knee condition.  On one occasion in December 1966, 
the veteran complained of his knees cracking and hurting.  
Even assuming, without deciding, that he experienced knee 
problems while in Vietnam, as he has stated, he did not 
report any problems with the right knee at service separation 
and, although he reported during the separation examination 
that his left knee occasionally gave way, the examiner found 
the lower extremities to be normal on examination.

Second, there is no evidence in this case of any connection 
between the knee complaints that the veteran had in service 
and degenerative arthritis of the knees first shown by the 
medical evidence in the early 1990s, more than two decades 
after service.  The absence of any evidence of a knee 
disability prior to the early 1990s or of persistent symptoms 
of a knee disability between 1968 and the early 1990s 
constitutes negative evidence tending to disprove the claim 
that the veteran sustained an injury to the knees in service 
which resulted in chronic disability or persistent knee 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
The lack of any evidence of continuing knee pain or knee 
symptoms for more than twenty years between the period of 
active duty and the evidence showing treatment for 
disabilities of the knees after the vehicular accident in 
December 1992 is itself evidence which tends to show that no 
injury to the knees was sustained in service or that an 
injury to the knees, if any, did not result in any chronic or 
persistent disability which still exists currently.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury to the 
knees was sustained in service or whether an injury to the 
knees, if any, resulted in any chronic or persistent 
disability which still exists currently.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  Cf. Dambach v. Gober, 223 F.3d 1376, 
1380-81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence 
of disability and thus suggesting that the absence of medical 
records may be considered regarding the absence of disability 
in other circumstances).  Thus, when appropriate, the Board 
may consider the absence of evidence when engaging in a fact 
finding role.  See also Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Third, although the veteran complained about his knees 
hurting on one occasion during service, the "absence" of 
evidence or "negative" evidence of any other knee 
complaints is supported by affirmative evidence which tends 
to show that no chronic knee disability was incurred during 
service.  Such affirmative evidence consists of the March 
1968 separation examination report which showed no complaints 
of a right knee disability and showed that the lower 
extremities were normal on clinical evaluation.  The finding 
of "normal" on clinical evaluation of the lower extremities 
is medical evidence indicating that no knee disorder was 
present on specific examination of the knees.  Thus, this is 
positive evidence that a chronic knee disorder resulting in 
chronic disability or persistent knee symptoms was not 
incurred during active service.

In addition, the veteran's history on the September 1995 
report of GMH, the  rehabilitation and vocational consultant, 
when asked about any previous medical difficulties, that "he 
injured his left knee when he was in the Army[, but], he was 
able to work without any difficulties since being discharged 
from the Army" is also affirmative evidence that the veteran 
did not sustain a knee injury in service which resulted in 
chronic disability.  Similarly, the veteran's statements to 
RM, M.D., who was deposed in November 1995 in connection with 
the veteran's claim for SSA disability benefits, that he had 
had some difficulty when he was in the Army, but that he was 
told no definite pathology had been seen at that time is also 
affirmative evidence that the veteran did not sustain a knee 
injury in service which resulted in chronic disability.

Finally, the medical opinion of the VA examiner constitutes 
further evidence against the claim that arthritis of the 
knees, first shown by medical evidence in the early 1990s, is 
the result of a disease or injury to the knees incurred in 
active service in the 1960s.  The examiner reviewed the 
evidence of record and considered the veteran's history of 
having developed gradually increasing pain in the knees after 
discharge.  The examiner's opinion, based on the medical 
evidence of record and the history provided by the veteran, 
was that it was not likely that the degenerative arthritis of 
the knees was related to service.  The examiner further 
stated that it was not possible to establish any connection 
between the degenerative arthritis of the knees resulting in 
total knee replacement and the veteran's time spent in active 
service.

The Board notes that there is no evidence, other than the 
veteran's own statements, that degenerative arthritis, which 
resulted in a bilateral total knee replacement in 1996, had 
its onset in service in the 1960s.  However, the veteran, as 
a lay person, is not competent to render an opinion about the 
likely time of onset of a disease because that is a medical 
matter requiring medical evidence for its support and 
resolution.  Espiritu, 2 Vet. App. at 494. 

Thus, for the reasons noted above, the Board concludes that 
the evidence in this case preponderates against a claim that 
degenerative arthritis of the knees resulting in total 
bilateral knee replacement is the result of a disease or 
injury to the knees incurred in active service.  38 U.S.C.A. 
§ 5107(b) (2003); Gilbert, 1 Vet. App. at 57.  Accordingly, 
the claim for direct service connection for a chronic 
bilateral knee disability must be denied.

3.  Presumption Of Service Connection For Certain Chronic 
Diseases

There is no medical evidence showing that arthritis of the 
knees manifested itself to a degree of 10 percent or more 
within one year from the date of separation from active 
service.  There is no evidence in this case at all pertaining 
to the year following active service.  Thus, arthritis or 
degenerative joint disease of the knees may not be presumed 
to have had its onset in active service, and the 
preponderance of the evidence is against the claim for 
service connection on this basis.  38 U.S.C.A. § 1112(a); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).


ORDER

Service connection for a chronic bilateral knee disability is 
denied.


REMAND

As was the case with the claim for service connection for a 
chronic bilateral knee disability, the veteran contended on 
his June 1997 claim for service connection for a low back 
disorder that he was accepted into military service with a 
back problem and that he injured the back in 1966 in Vietnam.  
In his January 1998 VA Form 9 substantive appeal, he stated 
that he was drafted into the service "with a birth defect in 
my back" and that service "aggravated the problem."  At 
the hearing before the Board in November 1993, the veteran 
clarified that he did not experience any symptoms of a back 
disorder before service, but that he had been told at one 
time by doctors at a clinic (from which records were 
unavailable) that he had a birth defect in his back.  
Therefore, the veteran stated that, if medical evidence 
revealed that he had a birth defect in his back that 
preexisted service, he wished his claim for service 
connection to be considered based on aggravation of that 
defect during service.  The Board construes the veteran 
statements as a request to have his claim for service 
connection considered based on alternative theories of 
entitlement, namely, based on direct service incurrence of a 
back disability and based on aggravation of a preexisting 
back disorder.  

The service medical records show there were no complaints or 
findings relevant to a back disorder noted on the induction 
medical examination in August 1965.  The clinical evaluation 
found a normal spine.  In February 1968, the veteran was seen 
with complaints of low back pain that morning from work for 
which he was prescribed heat and medication.  On the 
separation medical examination in March 1968, the veteran 
checked "no" to whether he had or had ever had recurrent 
back pain.  On clinical evaluation, the spine was normal.  

Because no back disability was noted on entrance to service, 
the presumption of sound condition as to a back disability 
applies.  However, the April 1992 VA examiner rendered a 
medical opinion that the current low back disability, 
spondylolisthesis L5 and S1, is the "result of the 
congenital deformity" and later in the report the examiner 
stated that the "problem with the lumbar spine is congenital 
in origin" and that "[i]t did cause him some subjective 
complaints while in service, but the lower back injury on the 
job in 1978 definitively has increased his subjective 
complaints."  (Emphasis added.)  The examiner further 
stated, "In my opinion, it is not likely that this is [a] 
service-connected complaint."  Still later in the report, 
the examiner stated that "the congenital defect in the 
lumbar spine, apparently was diagnosed after the patient got 
out of the service.  In my opinion, the service did not 
contribute to any aggravation of the preexisting congenital 
deformity of the lumbar spine."  (Emphasis added.)  

Spondylolisthesis is "forward displacement of one vertebra 
over another . . . usually due to a developmental defect in 
the pars interarticularis."  Dorland's Illustrated Medical 
Dictionary 1563 (28th ed. 1994).  The Board concludes that 
further medical evidence is required to clarify the nature of 
the defect of the lumbar spine that the examiner identified 
as congenital or "present at birth" and the likely time of 
onset of the current spondylolisthesis which appears to have 
resulted from this defect.  Dorland's at 368. 

In this regard, the Board notes that congenital or 
developmental defects are not considered diseases or injuries 
under the law.  38 C.F.R. § 3.303(c).  Service connection may 
be granted for diseases (but not defects) of congenital, 
developmental or familial origin if the evidence as a whole 
shows that the manifestations of the disease in service 
constituted "aggravation" of the disease within the meaning 
of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 
1990); 38 C.F.R. § 3.303(c), 3.306 (1999).  With regard to 
congenital or developmental defects, service connection may 
not be granted for a defect, although service connection may 
be granted for a disability which is shown by the evidence to 
have resulted from a defect which was subject to a 
superimposed disease or injury during service.  VAOPGCPREC 
82-90 (July 18, 1990).

Accordingly, the case is remanded for the following 
development:

1.  The RO should schedule the veteran 
for a VA examination by an examiner who, 
in addition to conducting an examination 
of the veteran, will also review the 
medical reports in the claim file, 
including the service medical records, 
and render an opinion on the following 
matters:

Medical records show one complaint in 
service in February 1968 of low back pain 
from work followed by a history of no 
recurrent back pain and a normal clinical 
evaluation of the spine on the separation 
medical examination in March 1968 and no 
further history regarding the back until 
a back injury in the mid-1970s.

Based on all relevant medical evidence in 
the claims file, please render an opinion 
as to the time of onset of 
spondylolisthesis including whether the 
one complaint of back pain in service 
represented a superimposed injury on the 
congenital defect of the spine which 
resulted in additional chronic disability 
to the back to include spondylolisthesis 
or whether spondylolisthesis had its 
onset later in life.  

A rationale for your conclusion and a 
discussion of the medical principles 
involved will be of considerable 
assistance to adjudicators.  Therefore, 
please provide a basis for your 
conclusion by referring to specific 
pertinent matters involved in this case 
or by explaining the nature of 
spondylolisthesis, what is known about 
its causes, how long it takes generally 
for it to develop secondary to the 
congenital defect in the pars 
interarticularis, and whether its 
development is usually due to injury 
imposed on the congenital defect or some 
other factor or factors.

2.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report addresses all actions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.

4.  The RO should readjudicate the claim 
for service connection for a chronic low 
back disability taking into consideration 
all the evidence of record.  The RO 
should consider the claim for service 
connection based on alternative theories 
of entitlement, namely, direct service 
connection and service connection based 
on aggravation of a preexisting injury or 
disease.  The RO should take into 
consideration Precedent Opinion 03-2003 
of the VA General Counsel and applicable 
modifications of that opinion which have 
been or may be made by subsequent 
decisions of the courts during the course 
of this remand.  See, e.g., Wagner v. 
Principi, No. 02-7347, slip op. at 14 
(Fed. Cir. June 1, 2004).  Thereafter, if 
the issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



